Citation Nr: 1745133	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, including acid reflux disease and gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for irritable bowel syndrome. (IBS). 


REPRESENTATION

The Veteran represented by:  Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served in the Utah Army National Guard from June 2000 to June 2009, with active military service from July to December 2000, from March to September 2003, and from January 2005 to July 2006.  He then served in the United States Air Force Reserves from June 2009 to June 2012.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied service connection for acid reflux disease and granted service connection for IBS, which was assigned an initial noncompensable disability rating, effective January 11, 2012.

This appeal was previously before the Board in April 2015, at which time it was remanded in order to afford the Veteran a hearing.  The Veteran appeared and testified before the undersigned Veterans Law Judge at a September 2016 Travel Board hearing.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.  The Board finds there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

New evidence has been submitted subsequent to the last adjudication by the RO.  Via correspondence received in September 2017, the Veteran waived initial RO consideration of this new evidence.  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's gastrointestinal disability, including acid reflux disease and GERD, is related to his active duty military service. 

2.  During the period on appeal, the Veteran's IBS has been manifested by abdominal/epigastric pain, bloating, cramping, chronic diarrhea, and alternating constipation and diarrhea, all of which are productive of severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disability, including acid reflux disease and GERD, have been met.   38 U.S.C.A. §§ 1110, 5107, (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a 30 percent rating for service-connected IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

I.  Duty to Assist and Notify

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

II.  Entitlement to service connection for a gastrointestinal disability, including acid reflux disease and GERD.

The Veteran contends that his GERD originated during active service and is therefore entitled to service connection.  See December 2012 notice of disagreement. 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
 § 3.303 (2016).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

At the October 2012 VA examination, the Veteran was diagnosed with GERD manifested by pyrosis.  Accordingly, the Veteran experiences a current gastrointestinal disability subject to service-connection consideration.  The Veteran has satisfied the first element of service-connection under Shedden.

Regarding in-service incurrence of disease, the Board notes that the Veteran's complaints of indigestion and GERD arise from his January 2005 to July 2006 deployment to Ramadi, Iraq.  A May 2006 post-deployment health assessment documented the presence of frequent indigestion during active military service.  Thus, the Board concludes the Veteran experienced in-service incurrence of disease, sufficient to satisfy the second element of service connection under Shedden.  

Pertaining the final element of service connection, the so-called "nexus" element, the Board turns to the Veteran's testimony regarding the persistent GERD symptoms he has experienced since his discharge from active duty.  At the September 2016 Travel Board hearing, the Veteran testified that his GERD symptoms started when he was deployed in Iraq and that he treated his symptoms with over-the-counter antacids.  See Hearing Transcript, p. 9.  He indicated he has experienced the symptoms since active duty service, but did not seek medical treatment until 2012 due to his self-imposed mentality that his symptoms were not severe enough to warrant medical intervention and could be alleviated with the passage of time.  Id. at p. 10.  Regarding his mindset, he further explained that he had "friends who are messed up from suicide bombers so you're kind of in an emotional and mental states of 'I'm not bleeding so I'm fine I can go on with life'.  That's the way most people are when they come back from war."  Id.  Since seeking treatment, the Veteran's GERD has been treated with Omeprazole, which helps to a degree.  Id. at p. 11.

With disability compensation claims, the Board is required to assess both medical and lay evidence.  38 C.F.R. § 3.303(a) (2016).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent so long as it is within the knowledge and personal observations of the witness.  Id.  Moreover, the Veteran is competent to describe symptoms which later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Having observed the Veteran's testimony, the Board finds the Veteran's lay statements are both competent and credible.  His post-deployment health assessment noted subjective complaints of indigestion, which were later used as evidence in support of his diagnosis with GERD.  Jandreau, 492 F.3d at 1376-77.  Furthermore, he credibly described the onset and continuity of his current GERD symptomatology since service and throughout the period on appeal.  Layno, 6 Vet. App. at 470.  Through his testimony, the Veteran adequately described that his indigestion began in service and has remained constant since, resulting in the eventual diagnosis of GERD.  The Veteran has established the causal relationship between his in-service incurrence of disease and his present GERD disability.  38 C.F.R. 3.303(d).  The Board concludes that the Veteran's lay testimony is sufficient to satisfy the final element of a service connection claim under Shedden.

Lastly, the Board acknowledges that the October 2012 VA examiner issued a negative nexus opinion stating the Veteran's GERD symptoms were most likely related to H. pylori infection unrelated to active service.  The Board declines to afford this opinion any probative evidentiary value, as the VA examiner failed to give due consideration to the Veteran's May 2006 post-deployment health assessment which noted the Veteran experienced frequent indigestion while on active-duty. 

Having satisfied all three elements of a service-connection claim, the Veteran is entitled to service connection for a gastrointestinal disability, including acid reflux disease and GERD.

III.  Entitlement to an initial compensable evaluation for IBS.

In a November 2012 rating decision, the RO granted service connection for IBS and assigned a noncompensable evaluation, effective January 11, 2012.  In December 2012, the Veteran filed a notice of disagreement stating "his symptoms for IBS are far more frequent than a 0% reflects."

At the September 2016 Travel Board hearing, the Veteran testified in detail regarding his IBS symptoms.  He explained that he experiences severe episodes of diarrhea that, at times, last for days, sometimes requiring hospital treatment and IV fluid replacement.  See Hearing Transcript, p. 3.  His diarrhea is so severe, that he loses control over his bowels for multiple days in a row.  Id. at p. 4.  During the most difficult flare-ups he will experience bouts of diarrhea "six, eight to twelve times a day."  Id. at p. 5.  The Veteran also experiences chronic cramping and bloating.  Id. at p. 6.

He further described alternating episodes of constipation and diarrhea.  Id. at pp. 6-7.  He testified that on average, he experiences diarrhea a minimum of six times per day, four days a week.  The remaining days of the week he experiences constipation.  Id.  He testified that the severity of his IBS has remained constant throughout the rating period on appeal.  Id. at p. 9. 

The Board finds that the Veteran is competent to describe his personal experience with diarrhea and constipation due to his diagnosed IBS.  Layno, 6 Vet. App. at 470.  Furthermore, the Board finds the Veteran's testimony to be credible as it was sincere and consistent with other evidence submitted on the Veteran's behalf.  Consequently, the Board finds the Veteran's lay testimony to be highly probative in this determination.

VA and private treatment records throughout the appeals period corroborate the Veteran's testimony.  In May 2011 the Veteran was seen at the VA for stomach problems, reported as present for the last 7 years.  In November 2011, the Veteran presented to VA with complaints of chronic stomach cramps and diarrhea.  He requested a GI consult.  In October 2012, the Veteran was seen by the VA where he reported cramps and diarrhea every day for a week.  It was suspected that the Veteran's gastrointestinal complaints were the result of h. pylori infection.  Private treatment notes from 2013 and 2016 continued to describe persistent recurrent bloating with migratory abdominal pain, alternating bowel habits, and frequent diarrhea, cyclical in nature.  

In May 2014, the Veteran submitted a private medical opinion issued by Dr. R.B. setting forth the Veteran's gastrointestinal symptomatology.  Dr. R.B. noted that the Veteran frequently complained of and reported stomach cramps and diarrhea, which persisted for long periods of time.  Dr. R.B. indicated the Veteran's diarrhea "will sometimes go 'on and off' but would have crampy abdominal pains and diarrhea that occur about two weeks out of a month."  Dr. R.B.'s opinion was based on a substantial review of the Veteran's medical records.   

The Veteran's IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016). He is currently assessed with a noncompensable evaluation due to mild symptoms manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is appropriate where the evidence shows moderate symptoms characterized by frequent episodes of bowel disturbance and abdominal distress.  A 30 percent evaluation is awarded when the evidence documents severe symptoms such as diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Board notes that the terms "mild," "moderate," and "severe" as used in Diagnostic Code 7319 are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "mild," "moderate," or "severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6 (2016).

Based on the Veteran's competent and credible testimony, as well as the medical evidence of record, the Board finds the Veteran's IBS symptoms most closely approximate the criteria considered under a 30 percent evaluation.  As the Veteran described, he experiences severe diarrhea, alternating with periods of constipation, as well as abdominal distress manifested by severe cramping and bloating.  Considering the evidence as a whole, with application of the benefit-of-the-doubt doctrine, the Veteran is entitled to a 30 percent evaluation for his service-connected IBS, which is the maximum schedular disability rating available under Diagnostic Code 7319.


ORDER

Entitlement to service connection for a gastrointestinal disability, including acid reflux disease and GERD, is granted.

Entitlement to a 30 percent rating for service-connected IBS is granted, subject to the laws and regulations governing the award of monetary benefit.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


